254 S.W.3d 259 (2008)
STATE of Missouri, Respondent,
v.
Derrick Lamont BURNETT, Appellant.
No. WD 67551.
Missouri Court of Appeals, Western District.
June 3, 2008.
Craig Allan Johnston, Columbia, MO, for Appellant.
Lisa M. Kennedy, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and LOWENSTEIN and WELSH, JJ.

ORDER
PER CURIAM.
A jury convicted Derrick Lamont Burnett of burglary in the first degree and attempted stealing. He now appeals asserting two claims of error. First, he claims that there was insufficient evidence to sustain the conviction because he may *260 have been working with an accomplice and was not charged under a theory of accomplice liability. Second, he claims that the trial court abused its discretion in forbidding an investigator to testify on grounds that Burnett's trial counsel failed to disclose the investigator to the prosecution prior to trial. Based on our review of the record, we affirm the convictions.
Rule 30.25(b).